PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 1
Filing Date: 2
Appellant(s): DEMPSEY 



__________________
Matthew M. Googe
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/12/2022.
Grounds of Rejection to be Reviewed on Appeal:
Every ground of rejection set forth in the Final Office action dated 10/12/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Arguments:
A Summary of the Appellant’s Arguments:
In regards to claim 1, the Appellant argues (pages 5-7, Section 5a, Obviousness Rejection over Gray in view of McKenna and Yoho and Mothfar and Rohrer and Dobmeier, First Prong of Appeal Brief) that in the apparatus of claim 1, a liquid reservoir is included in the water storage unit and the water storage unit is located between an air handler unit and the air conditioning unit and the cited references do not teach the arrangement of water storage unit.
In regards to claim 1, the Appellant also argues (pages 7-9, Section 5a-i, Obviousness Rejection over Gray in view of McKenna and Yoho and Mothfar and Rohrer and Dobmeier, First Prong of Appeal Brief) that in the apparatus of claim 1, a condensation drain line and an outlet house after the water storage unit are separate limitations from the reservoir which would not be met if the piping around the pump (28) is considered as part of the liquid reservoir.
In regards to claim 1, the Appellant also argues (pages 9-10, Section 5a-i, Obviousness Rejection over Gray in view of McKenna and Yoho and Mothfar and Rohrer and Dobmeier, First Prong of Appeal Brief) that in the apparatus of claim 1, the water storage unit is in between the air handler unit and the air conditioning unit while the pump (28) of Gray is included in the condensing unit and not located between the air handler unit and the air conditioning unit.
In regards to claim 1, the Appellant also argues (pages 10-11, Section 5a-ii, Obviousness Rejection over Gray in view of McKenna and Yoho and Mothfar and Rohrer and Dobmeier, Second Prong of Appeal Brief) that it is not obvious to combine Yoho with Gray because in Gray the pump is stopped to prevent dry run and there is no need for the rationale of priming the pump in Gray with the arrangement of Yoho (see pages 10-11, Appeal Brief).
In regards to claims 2-9, the Appellant also argues (pages 11-12, Section 5b, Obviousness Rejection over Gray in view of McKenna and Yoho and Mothfar and Rohrer and Dobmeier, Second Prong of Appeal Brief) that the dependent claims 2-9 should not be rendered obvious for the same reasons given in earlier arguments with respect to claim 1.

A Response to the Appellant’s Arguments:
In response to the Appellant’s arguments contained in sub para 2-b-i, the examiner points out that the appellant’s arguments should not be found persuasive because in the apparatus of claim 1, the appellant has used the term “liquid reservoir,” which is interpreted by the examiner as an enclosed space/volume for carrying/holding liquid and the applicant has not provided any arguments/reasoning for why the enclosed volume of the pump box (28) and the piping, which carry the liquid condensate are not considered the claimed liquid reservoir. Secondly, when the pump is stopped (see col. 3, lines 50-57), the liquid condensate would accumulate in the piping and the pump box (28) because of the liquid condensate from collector (24) falling down to the pump due to gravity (see fig. 1, Gray). In addition, since the appellant also argues that the pump box (28, see fig. 1) in Gray is primed (see paragraph 2, page 11, Section 5a-ii, of the Appeal Brief), the condensate liquid accumulating within the piping and the pump box would suggest that the volume of the piping and the volume of pump box function as liquid reservoirs. Also, in the arrangement of Gray, the water storage unit (pipe portions just before and after pump 28 and the pump 28 along with its liquid storage volume, see figs. 1, 2, 4; Gray) is located between the air handler unit (12) and the air conditioning unit (at least pump box 28 and piping between air handler 12 and air conditioning unit 20, see fig. 1), where the liquid condensate flows from the air handler unit (12) to the pump (28) and then to the air conditioning unit (20, see fig. 1). Thirdly, in the Final rejection of claim 1, the examiner also points out that Yoho in addition to Gray teaches a liquid reservoir (48), where the liquid reservoir of Yoho contains a submersible pump (50) at least partially within the reservoir (see fig. 1, Yoho) and even though Yoho reference is used in the obviousness rejection of claim 1 to teach the additional claimed limitation of “a submersible pump located at least partially within the reservoir” (see claim 1), the combination of Gray… in view of Yoho also teaches replacing the pump of Gray with the liquid reservoir and submersible pump of Yoho, which would still require the liquid condensate in the combination to flow from the air handler (12) to the liquid reservoir, and the pump and then the air conditioning unit (see fig. 1, Gray). Hence the combination of Gray… in view Yoho teaches passing the liquid condensate from the air handler to the air conditioning unit via the liquid reservoir and the submersible pump, which places the water storage unit (liquid reservoir and the pump) between the air handler and the air conditioning unit for condensate flow. Hence the appellant’s arguments that rejection of claim 1 does not meet the claimed requirement of a water storage unit between the air handler and the air conditioning unit should not be found persuasive.

In response to the Appellant’s arguments contained in sub para 2-b-ii, the examiner points out that the appellant’s arguments should not be found persuasive because in the apparatus of claim 1, the appellant has no mention of the phrase “condensation drain line” anywhere in the claim. However, the phrase “condensation drain” does exist and it is addressed by the portion of the condensation drain pipe (26) connected to the collector (24) to drain the condensate from the air handler (12, see fig. 1, Gray; and final rejection of claim 1). In addition, while the limitation of liquid reservoir is addressed with different features from the Gray reference, even if there was a partial overlap between the features used to address the liquid reservoir limitation and the condensation drain limitation of claim 1, a partial overlap necessitates no overlap of certain features, which implies that the rejection uses distinct features to reject separate limitations. Similarly, the phrase “outlet house after the water storage unit” is nowhere in the claim and the word “house” is probably a spelling error. If the appellant is referring to the output hose, then this limitation is addressed by the portion of the condensation output from the pump (28) and other pipes (36) of the condensate mist distributing system (see figs. 1-4, Gray; and final rejection of claim 1). Hence the appellant’s arguments that rejection of claim 1 does not meet the claimed requirements of “condensation drain line” and “outlet house after the water storage unit” should not be found persuasive.

In response to the Appellant’s arguments contained in sub para 2-b-iii, the examiner points out that the appellant’s arguments should not be found persuasive because in the apparatus of claim 1 and the specification, the appellant has described the water storage unit as fluidly located between the air handler unit and the air conditioning unit and not physically sandwiched between the air handler unit and the air conditioning unit. Gray explicitly teaches that the pump box (28, see fig. 1), and the piping before and after the pump (see fig. 1) are all fluidly located between the air handler unit (12) and the air conditioning unit (20), where the condensate liquid flows from the air handler (12, see fig. 1, Gray) to the pump (28) and then after passing through the pump, the condensate liquid flows to the air conditioning unit (20, see fig. 1, Gray). In addition, if the appellant intended to claim a physical sandwich of air handler unit, water storage unit and the air conditioning unit then it is neither found in the claims nor supported by appellant’s disclosure (see fig. 3, instant application) because the water storage unit (30) is not sandwiched between the air handler unit (52) and the air conditioning unit (16, see fig. 3, instant application). Hence the appellant’s arguments that rejection of claim 1 does not meet the claimed requirements of “located between” (see claim 1, instant application) should not be found persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In response to the Appellant’s arguments contained in sub para 2-b-iv, the examiner points out that the appellant’s arguments should not be found persuasive because the teachings of Gray to stop the pump based on the level of condensate at a remote location (condensate in collector 24, see col. 3, lines 50-57, Gray), which may avoid dry run for the pump (28) is describing an operation of the invention of Gray that does not guarantee priming of the pump, while the structural arrangement of the submersible pump of Yoho advantageously guarantees priming of the pump because of the operation and the submersible nature of the pump of Yoho (see fig. 1, Yoho). Therefore, there is a clear advantage in combining the teaches of Yoho with Gray to protect the pump and ensure efficient operation of the pump. Hence the appellant’s arguments that there is no sufficient motivation to combine Yoho with Gray for the rejection of claim 1 should not be found persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In response to the Appellant’s arguments contained in sub para 2-b-v, the examiner points out that the appellant’s arguments should not be found persuasive because against the rejections of claims 2-9, the appellant has not provided any additional arguments and all of the arguments with respect to the independent claim 1 have been addressed above. Hence the appellant’s argument that claims 2-9 are not obvious over the cited references should not be found persuasive.
                                                                                                                                                                                                        

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MERAJ A SHAIKH/Examiner, Art Unit 3763                                                                                                                                                                                                        
Conferees:
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                                        
/SUNIL K SINGH/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.